18-01248-smb                   Doc 13        Filed 10/09/18    Entered 10/09/18 11:04:21   Main Document
                                                              Pg 1 of 2

                                                                                         1325 Avenue of the Americas
                                                                                                 19th Floor
                                                                                             New York, NY 10019
                                                                                      212-752-8000 212-752-8393 fax
                                                                                                      —
                                                                                                 New Jersey
Mark Tsukerman                                                                                        —
Associate                                                                                         Delaware
                                                                                                      —
                                                                                                  Maryland
Reply to New York Office                                                                              —
Writer’s Direct Line: 646-563-8948                                                                  Texas
Writer’s Direct Fax: 646-563-7948                                                                     —
Writer’s E-Mail: mtsukerman@coleschotz.com                                                         Florida


                                                       October 9, 2018

Via CM/ECF Filing
and Hand Delivery

Vito Genna
Clerk of Court
United States Bankruptcy Court
for the Southern District of New York
One Bowling Green
New York, New York 10004

            Re:         Request for Service of Process
                        SunEdison Litigation Trust v. Abogados Y Asesores S. De R. L. and Aguilar
                        Castillo Love, Adv. Pro. No. 18-01248 (SMB)

Dear Mr. Genna:

My firm is counsel for the Plaintiff, SunEdison Litigation Trust, in the above-referenced matter. On
behalf of our client, we hereby request that you mail the documents listed below by FedEx
International Priority, pursuant to FRCP 4(f)(2)(C)(ii), to Abogados Y Asesores S. De R.L. and
Aguilar Castillo Love at the following addresses:

                        Abogados Y Asesores S. De R.L. and
                        Aguilar Castillo Love
                        Edificio Rofisa II
                        Col. Lomas del Guijarro Sur
                        Calle Barcelona, Bloque, Lote 15
                        Tegucigalpa, MDC
                        Honduras

            Documents to be served
            1.          Third Summons and Notice of Pretrial Conference in an Adversary Proceeding;
            2.          Second Amended Complaint to: (I) Avoid and Recover Transfers Pursuant to 11
                        U.S.C. §§ 547, 548 and 550; and (II) Disallow Claims Pursuant to 11 U.S.C.
                        § 502(d); and
            3.          Spanish translations of the foregoing documents.

                                                     www.coleschotz.com
57533/0001-16395125v1
18-01248-smb            Doc 13   Filed 10/09/18    Entered 10/09/18 11:04:21     Main Document
                                                  Pg 2 of 2
Cole Schotz P.C.

Vito Genna
October 9, 2018
Page 2

I have provided two (2) sets of documents: 1 set is enclosed in a FedEx envelope for service and 1
set for the Court’s file. Also enclosed with the FedEx envelope is a pre-addressed FedEx
International Priority Air waybill with my firm’s account number.

Please contact me at the email address or phone number above if anything further is required to
carry out the requested service. Thank you for your assistance.


                                                       Respectfully submitted,
                                                       COLE SCHOTZ P.C.

                                                       /s/ Mark Tsukerman

                                                       Mark Tsukerman

MT:dlr
Enclosures




57533/0001-16395125v1
